    Case 19-26358       Doc 103       Filed 01/21/20 Entered 01/21/20 13:50:43                   Desc Main
                                       Document     Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT FOR
                          THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    IN RE:                                              )
                                                        )   Case No.: 19-26358
             GENESIS 1, LLC,1                           )   Chapter 7
                                                        )
                                                        )   (Jointly Administered)
             Debtor.                                    )
                                                        )   Hon. LaShonda A. Hunt (Joliet)
                                                        )
                                                        )   Hearing Date: January 24, 2020
                                                            Hearing Time: 9:15 A.M.

                                         NOTICE OF MOTION

        PLEASE TAKE NOTICE that, on Friday, January 24, 2020, at 9:15 a.m., or as soon
thereafter as counsel may be heard, the undersigned shall appear before the Honorable LaShonda
A. Hunt, or such other judge as may be sitting in her place, at Joliet City Hall, 150 West
Jefferson Street, 2nd Floor, Joliet, IL 60432 and shall present the attached Trustee’s Second
Motion To Extend Time to Object to Discharge, a copy of which is hereby served upon you.

NOTE THAT THE PROPOSED ORDER APPENDED TO THIS MOTION MAY BE
ENTERED BY THE JUDGE WITHOUT PRESENTMENT IN OPEN COURT UNLESS A
PARTY IN INTEREST NOTIFIES THE JUDGE OF AN OBJECTION THERETO
PURSUANT TO LOCAL RULE 9013-9(C).

Dated: January 21, 2020                                 Respectfully submitted,

                                                        ZANE ZIELINSKI, NOT INDIVIDUALLY BUT
                                                        AS CHAPTER 7 TRUSTEE OF THE
                                                        BANKRUPTCY ESTATE OF RONALD A.
                                                        PLONIS


                                                        By: /s/      Reed Heiligman
                                                                     (One of his Attorneys)
Reed Heiligman (No. 6294312)
HILTZ ZANZIG & HEILIGMAN LLC
53 West Jackson Blvd., Suite 701
Chicago, Illinois 60604
Telephone: 312.566.9008
reed@hzhlaw.com

1
 The Debtors in these jointly administered cases are: Genesis 1, LLC, Case No. 19-26358; Ronald A. Plonis, Case
No. 19-20761; and Chad E. Cutshall, Case No. 19-20754.
    Case 19-26358       Doc 103       Filed 01/21/20 Entered 01/21/20 13:50:43                   Desc Main
                                       Document     Page 2 of 6



                         UNITED STATES BANKRUPTCY COURT FOR
                          THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    IN RE:                                              )
                                                        )   Case No.: 19-26358
             GENESIS 1, LLC,1                           )   Chapter 7
                                                        )
                                                        )   (Jointly Administered)
             Debtor.                                    )
                                                        )   Hon. LaShonda A. Hunt (Joliet)
                                                        )
                                                        )

                              TRUSTEE’S SECOND MOTION TO
                          EXTEND TIME TO OBJECT TO DISCHARGE
         Zane L. Zielinski (the “Trustee”), not individually but as the Chapter 7 trustee of the

bankruptcy estate of Ronald A. Plonis (the “Debtor”), by his attorneys Hiltz Zanzig & Heiligman

LLC, respectfully requests entry of an order, pursuant to 11 U.S.C. § 727(c)(1) and Bankruptcy

Rule 4004(b), granting an extension of time for the Trustee to object to the Debtor’s discharge in

this chapter 7 case. In support of this motion, the Trustee states as follows:

                                      PREFATORY STATEMENT

         1.       At his September 5, 2019 section 341 meeting of creditors, Mr. Plonis refused

to testify regarding his assets, including any of his business interests, asserting his privilege

under the 5th Amendment of the United States Constitution.

         2.       Although the Trustee previously sought and obtained an extension of time by

which to object to discharge, in light of the circumstances of this case, the Trustee seeks

additional time to investigate whether there may be a basis to object to the Debtor’s discharge

pursuant to 11 U.S.C. § 727(a) and an extension of time to do so through April 27, 2020.



1
 The Debtors in these jointly administered cases are: Genesis 1, LLC, Case No. 19-26358; Ronald A. Plonis, Case
No. 19-20761; and Chad E. Cutshall, Case No. 19-20754.
 Case 19-26358       Doc 103     Filed 01/21/20 Entered 01/21/20 13:50:43             Desc Main
                                  Document     Page 3 of 6



                                        JURISDICTION

       3.      The Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. Consideration of

this motion is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (J).

       4.      The statutory basis for the relief sought in this motion is 11 U.S.C. § 727(c)(1) and

Bankruptcy Rule 4004(b).

                                        BACKGROUND

       5.      As of his July 24, 2019 bankruptcy filing (the “Petition Date”), the Debtor, along

with Chad Cutshall, who also commenced a voluntary chapter 7 filing on July 24, 2019, owned a

50% membership interest in Genesis 1, LLC (“Genesis”). Prior to the Petition Date, Genesis

owned approximately 70 parcels of residential real estate in the Chicagoland area (the “Genesis

Portfolio”). Each property in the Genesis Portfolio is encumbered by first mortgages in favor of

approximately ten banks.

       6.      Notwithstanding these encumbrances, the Debtor, through Genesis, caused much

of the Genesis Portfolio to be transferred or sold to Growth Equity Group, LLC. The Trustee is

informed and believes that Growth Equity Group, LLC then marketed and sold the Genesis

Portfolio to investors (the “Retirement Account Investors”) as turn-key residential rental

investment properties.

       7.      The Retirement Account Investors used retirement funds to make down payments

on the purchases. In each of these transactions, Genesis acted as the lender, taking secondary

paper from the Retirement Account Investors.




                                                 2
 Case 19-26358         Doc 103    Filed 01/21/20 Entered 01/21/20 13:50:43            Desc Main
                                   Document     Page 4 of 6



       8.      At his 341 meeting, the Debtor refused to testify regarding his assets, including

any of his business interests, asserting his privilege under the 5th Amendment of the United

States Constitution.

       9.      On October 4, 2019, the Trustee filed his motion seeking an extension of time to

object to Mr. Plonis’ discharge through and including April 27, 2020. At the hearing on the

Trustee’s motion, Debtor’s counsel objected to the April 27, 2020 deadline, and the Court

entered an order extending the Trustee’s deadline to object to Mr. Plonis’ discharge through and

including February 1, 2020.

                                    RELIEF REQUESTED

       10.     The Trustee requires additional time to investigate whether there may be a basis

to object to the Debtor’s discharge pursuant to 11 U.S.C. § 727(a). Since the filing of the

Trustee’s first motion seeking an extension of time, the Trustee and his counsel have devoted

substantial amounts of time to administering the Genesis estate, including selling certain of the

Genesis Portfolio properties, negotiating with the senior lenders and Retirement Account

Investors to resolve the Genesis Notes in accordance with the Trustee’s settlement procedures

[See Dkt. Nos. 65 and 77].

       11.     Accordingly, the Trustee requests additional time to investigate whether there

may be a basis to object to the Debtor’s discharge pursuant to 11 U.S.C. § 727(a) and an

extension of time to do so through April 27, 2020.




                                                 3
 Case 19-26358        Doc 103     Filed 01/21/20 Entered 01/21/20 13:50:43            Desc Main
                                   Document     Page 5 of 6



       WHEREFORE, Zane L. Zielinski, not individually, but as Chapter 7 trustee of Ronald

A. Plonis, respectfully requests that the Court enter an Order, pursuant to 11 U.S.C. § 727(c)(1)

and Bankruptcy Rule 4004(b), extending the deadline to object to the Debtor’s discharge to April

27, 2020, and further relief as this Court deems just.



Dated: January 21, 2020                           Respectfully submitted,

                                                  ZANE ZIELINSKI, NOT INDIVIDUALLY BUT
                                                  AS CHAPTER 7 TRUSTEE OF THE
                                                  BANKRUPTCY ESTATE OF RONALD A.
                                                  PLONIS


                                                  By: /s/    Reed Heiligman
                                                            (One of his Attorneys)
Reed Heiligman (No. 6294312)
HILTZ ZANZIG & HEILIGMAN LLC
53 West Jackson Blvd., Suite 701
Chicago, Illinois 60604
Telephone: 312.566.9008
reed@hzhlaw.com




                                                  4
Case 19-26358     Doc 103     Filed 01/21/20 Entered 01/21/20 13:50:43            Desc Main
                               Document     Page 6 of 6



                             CERTIFICATE OF SERVICE

         I, Reed Heiligman, an attorney, hereby certify that, on January 21, 2020, I caused
 a true and correct copy of the foregoing Notice of Motion and Trustee’s Second Motion
 for an Extension of Time to Object to Discharge to be served on the following via the
 indicated means:


 VIA CM/ECF:
 Amber L Bishop, abishop@salawus.com
 Betty Brown, wsmithlaw@aol.com
 Abraham Brustein, abrustein@dimonteandlizak.com, jjarke@dimontelaw.com
 Jeffrey S. Burns jeff@markleinlaw.com
 PinJu Chiu, bankruptcy@hsbattys.com, bk4hsbm@gmail.com;hbm@ecf.courtdrive.com
 Amy E. Daleo, adaleo@cohonraizes.com
 Robert L Dawidiuk, rdawidiuk@collinslaw.com
 Francisco Connell, fconnell@chuhak.com, jvanheel@chuhak.com
 Michael G. Cortina, mcortina@salawus.com
 Michael W. Debre, mdebre@chuhak.com, mdominguez@chuhak.com
 Paulina Garga-Chmiel, pgarga@chuhak.com, dgeorge@chuhak.com
 William S Hackney, whackney@salawus.com, jadams@salawus.com;
 dkreide@salawus.com
 Richard L. Hirsh, richala@sbcglobal.net, rlhpc2@sbcglobal.net
 Patrick S. Layng, USTPRegion11.ES.ECF@usdoj.gov
 Thomas M. Lombardo, tlombardo@dimontelaw.com,
 MRUSSELL@DIMONTELAW.COM;kgezunterman@dimontelaw.com
 Charles E McElvenny, cemlawfirm@gmail.com
 Raymond J Ostler, rostler@gsgolaw.com
 Carole G. Ruzich, carole@griffingallagher.com
 Jeffrey Snell, jeffrey.snell@usdoj.gov
 Konstantine T. Sparagis, gsparagi@yahoo.com, Gus@konstantinelaw.com;
 Morgan@konstantinelaw.com;Drew@konstantinelaw.com
 Miriam R. Stein, mstein@chuhak.com, dgeorge@chuhak.com;vjefferson@chuhak.com
 Steven Plato Troy, StevTr8@aol.com
 Edmund G. Urban, bknotices@urbanburt.com;g.er69904@notify.bestcase.com
 Stephen E. Vander Woude, svanderwoude@lantingpaarlberg.com
 Zane Zielinski, Trustee, trustee@zanezielinski.com, zzielinski@ecf.axosfs.com

                                                             /s/ Reed Heiligman
